In an action inter alia to recover possession of real property, plaintiff appeals from an order of the Supreme Court, Suffolk County, entered July 12, 1976, which, inter alia, denied the branch of her motion which sought to renew her application to compel defendants’ attorney to appear at an examination before trial as a witness. Order affirmed, with $50 costs and disbursements. We previously held that an attorney’s verification of a pleading does not subject him to examination before trial as a witness (Miceli v Riley, 51 AD2d 972). Plaintiff renews her motion herein for such examination and for other relief, alleging new facts, but these new facts do not warrant the relief sought. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.